DETAILED ACTION
	Claims 1, 2, 4-12, 14, 15, 19, 22, and 37 are pending. Claims 1, 2, 4-12, 14, 15, 19, 22, and 37 have been amended, claims 3, 16-18, 20, 23-36, 38, and 39 have been canceled, and claims 13 and 21 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6-8, 10, and 12 are objected to because of the following informalities: Claims 1, 6, 8, and 10 recite “alkenyl radical having 1 to 15 C atoms”. However, this radical must have at least 2 carbons. Claim 1 also recites formulae IA-1 to IA-8 which were not previously cited in claim 1 but they are not underlined. The Examiner reminds the Applicant: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 4 as number 14 as ). See MPEP 714. Claim 7 recites “alkoxyalkyl…radical having 1 to 12 C atoms”. However, this radical must have at least Claim 12 recites “alkoxyalkyl or alkenyl radical having 1-5 C atoms”. However, these radicals must have at least 2 carbons. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-12, 14, 15, 19, 22, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites formula I but fails to define groups R1, R1*, L1, or L2. The Examiner is interpreting the definitions to be those previously recited in claim 1.
Claims 2, 4-12, 14, 15, 19, 22, and 37 are rejected because they depend from rejected based claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 14, 15, 19, 22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2014012836). Translation attached.
Kojima et al. teaches a liquid-crystalline medium for use in PM-VA displays comprising a compound of formula I and a compound of formula IA and/or IB [page 7] (claims 1 and 19) wherein the mixture very particularly preferably comprises at least one compound from the group I-6A-1 to I-6A-14 and I-8A-1 to I-8A-12 [pages 10-13] such as the following formula I-6A-1:

    PNG
    media_image1.png
    86
    345
    media_image1.png
    Greyscale
[page 10] which is equivalent to formula I of instant claim 1, specifically formula I-6 of instant claim 2 when alkoxy is an alkoxy radical having 5 C atoms, L1 and L2 are F, and alkoxy* is an alkoxy radical having 3 C atoms. Kojima et al. also teaches the compounds of formula I are preferably employed in the liquid-crystalline medium in amounts of 1-20% by weight [page 17] (claim 14). Kojima et al. further teaches the liquid-crystalline medium comprises at least one compound of the formulae O-1 to O-16 [page 36] wherein preferred formula O-3 [page 38] is the following:

    PNG
    media_image2.png
    64
    422
    media_image2.png
    Greyscale
[page 36] wherein R1 and R2 preferably each denote straight-chain alkyl [page 38] which is equivalent to formulae IA-1 to IA-8 of instant claim 1. Additionally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain a liquid-crystalline medium comprising two or three compounds of formula O-3 through routine experimentation and arrive at the instant claims (claims 4 and 5). Kojima et al. also teaches preferred mixtures comprise one or more compounds selected from the group of the difluorodibenzochroman compounds of the formula BC, chroman of the formula CR, fluorinated phenanthrenes of the formulae PH-1 and PH-2, fluorinated dibenzofurans of the formula BF [page 41] which are the following:

    PNG
    media_image3.png
    79
    432
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    398
    446
    media_image4.png
    Greyscale
 [page 41-42] wherein RB1, RB2, RCR1, RCR2, R1, R2 each, independently of one another, have the meaning of R2A [page 42] which is H, or an alkyl or alkenyl radical having 1 to 15 C atoms which is unsubstituted, monosubstituted by CN or CF3 or at least monosubstituted by halogen, where one or more CH2 groups in these radicals are optionally replaced by -O-, -S-, 
    PNG
    media_image5.png
    28
    74
    media_image5.png
    Greyscale
-C≡C-, -CF2O-, -OCF2-, -OC-O- or -O-CO- in such a way that O atoms are not linked directly to one another [page 18], and c is 0, 1 or 2 [page 42] which are equivalent to formulae BC, CR, PH-1, PH-2 and BF-1 respectively of instant claim 1. Kojima et al. further teaches the examples are intended to explain the invention without limiting it [page 76]. Thus, every embodiment disclosed claim 15).
	With regard to claim 6, Kojima et al. teaches the liquid-crystalline medium which additionally comprises one or more compounds selected from the group of the following compounds of the formulae IIA, IIB and IIC [page 17]:

    PNG
    media_image6.png
    274
    409
    media_image6.png
    Greyscale
[page 18] wherein R2A, R2B and R2C each, independently of one another, denote H, or an alkyl or alkenyl radical having 1 to 15 C atoms which is unsubstituted, monosubstituted by CN or CF3 or at least monosubstituted by halogen, where one or more CH2 groups in these radicals are optionally replaced by -O-, -S-, 
    PNG
    media_image5.png
    28
    74
    media_image5.png
    Greyscale
 -C≡C-, -CF2O-, -OCF2-, -OC-O- or -O-CO- in such a way that O atoms are not linked directly to one another, L1-4 each, 
	With regard to claim 7, Kojima et al. teaches the liquid-crystalline medium which additionally comprises one or more compounds of the following formula III [page 26]:

    PNG
    media_image7.png
    378
    467
    media_image7.png
    Greyscale
[page 27] which is equivalent to formula III of instant claim 7.
	With regard to claim 8, Kojima et al. teaches preferred mixtures comprise one or more compounds of the following formulae L-1 to L-11 [page 47]:

    PNG
    media_image8.png
    63
    346
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    623
    359
    media_image9.png
    Greyscale
[pages 47-48] wherein R, R1 and R2 have the meanings indicated for R2A [page 49] which is H, or an alkyl or alkenyl radical having 1 to 15 C atoms which is unsubstituted, monosubstituted by CN or CF3 or at least monosubstituted by halogen, where one or more CH2 groups in these radicals are 
    PNG
    media_image5.png
    28
    74
    media_image5.png
    Greyscale
 -C≡C-, -CF2O-, -OCF2-, -OC-O- or -O-CO- in such a way that O atoms are not linked directly to one another, alkyl denotes an alkyl radical having 1-6 C atoms, and s denotes 1 or 2 [page 49] which are equivalent to formulae L-1 to L-11 respectively of instant claim 8.
	With regard to claim 9, Kojima et al. teaches the liquid-crystalline medium additionally comprises one or more fluorinated terphenyls of the following formulae T-1 to T-21 [page 31]:

    PNG
    media_image10.png
    531
    443
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    639
    364
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    529
    365
    media_image12.png
    Greyscale
[pages 31-33] which are equivalent to formulae T-1 to T-21 respectively of instant claim 9.
	With regard to claim 10, Kojima et al. teaches another preferred formula selected from formulae O-1 to O-16 is the following formula O-9 [page 38]:

    PNG
    media_image13.png
    61
    419
    media_image13.png
    Greyscale
[page 37] wherein R1 and R2 preferably denote straight-chain alkyl [page 38] which is equivalent to formula O-9 of instant claim 10.
	With regard to claim 11, Kojima et al. teaches the liquid-crystalline medium additionally comprises a compound of the following formula [page 28]:

    PNG
    media_image14.png
    178
    223
    media_image14.png
    Greyscale
[page 28] which are equivalent to the first, second, and third compounds respectively of instant claim 11.
	With regard to claim 12, Kojima et al. teaches preferred mixtures comprise one or more indane compounds of the following formula In [page 44]:

    PNG
    media_image15.png
    100
    426
    media_image15.png
    Greyscale
[page 44]

    PNG
    media_image16.png
    440
    457
    media_image16.png
    Greyscale
[page 45] which is equivalent to formula In of instant claim 12.

	With regard to claim 37, Kojima et al. teaches the liquid-crystalline medium of the invention preferably has a nematic phase from ≤ -20°C to ≥ 70°C, a Δε of -0.5 to -8.0, and a rotational viscosity of ≤ 165 mPa·s [page 51].
Response to Arguments
Applicant’s arguments filed March 17, 2021 with respect to claim(s) 1, 2, 4-12, 19, 22, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722